PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 13-2014


DANA T. WEST, individually and on behalf of all others
similarly situated; ANTHONY HAIG; GARY SAUNDERS; MICHAEL
WASHINGTON,

               Plaintiffs - Appellants,

         and

ERIC JONES; KEVIN ADAMS; TONIA BOWIE; DAVID COLYNS; AARON
ROSS,

               Plaintiffs,

         v.

SUSAN MURPHY, former Warden, Baltimore Central Booking and
Intake Center, individually and in her official capacity;
WILLIAM JEDNORSKI, former Warden, Baltimore Central Booking
and Intake Center, individually and in his official
capacity,

               Defendants - Appellees,

         and

CITY OF BALTIMORE; BALTIMORE CITY POLICE DEPARTMENT; MAYOR
AND CITY COUNCIL OF BALTIMORE; MITCHELL FRANKS, Warden,
Baltimore Central Booking and Intake Center, individually
and in his official capacity,

               Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-01287-CCB)
Argued:   September 17, 2014         Decided:   November 14, 2014


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson   wrote the
opinion, in which Judge Shedd and Judge Wynn joined.   Judge Wynn
wrote a separate concurring opinion.


ARGUED: Barrett Stephen Litt, KAYE MCLANE BEDNARSKI & LITT,
Pasadena, California, for Appellants.      William F. Brockman,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.    ON BRIEF: Sean R. Day, Greenbelt, Maryland;
William Claiborne, Washington, D.C., for Appellants. Douglas F.
Gansler, Attorney General, Matthew J. Fader, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.




                                2
WILKINSON, Circuit Judge:

      This 42 U.S.C. § 1983 action involves strip searches of

arrestees in the Baltimore Central Booking and Intake Center.

The   district      court     granted        defendants’       motions       for   summary

judgment on the grounds of qualified immunity. Jones v. Murphy,

2013 WL 822372, at *6 (D. Md. Mar. 5, 2013). We now affirm.

                                              I.

                                              A.

      The named plaintiffs are men who went through the booking

process at the Baltimore Central Booking and Intake Center in

Baltimore,       Maryland     (“Central            Booking”).       They     represent       a

certified class of persons who were arrested between May 12,

2002, and April 30, 2008, “(a) on charges [or in cases] not

involving       weapons,    drugs,      or    felony       violence,       and   (b)   strip

searched    (c)    prior     to   or    without       presentment      before      a   court

commissioner or other judicial officer.” Jones v. Murphy, 2013
WL 822372, at *3 (D. Md. Mar. 5, 2013). The district court

defined     a    strip     search      as    “the     removal,      pulling      down,      or

rearrangement       of     clothing         for    the     visual    inspection        of   a

person’s    genital        and/or    anal         areas,   which    may     also   include

requiring the person to squat and cough, in the presence of one

or more guards.” Id. The defendants are two former wardens of

Central Booking.



                                              3
      Central       Booking      opened    in      1995.   The   facility      has   two

sections: the booking area and the housing unit. Only activities

on the booking floor are at issue in this case.

      After an individual is arrested in Baltimore, a transport

officer    brings     him   or    her     to    Central    Booking.     Each   arrestee

enters the facility through a gender-specific sallyport, where

an officer searches the arrestee with a metal detector and a

pat-down. The sallyport officer puts a color-coded wristband on

the arrestee. Scanning the barcode on the wristband allows an

officer to view the arrestee’s name, the charge, which officer

arrested him, as well as the date, time, and location of the

arrest. Some arrestees already have wristbands when they arrive;

others come only with a “toe tag,” which is a form listing the

information that will be connected to the barcode. The sallyport

officer      also    conducts      a    brief       medical    examination     of    the

arrestee.

      Following that, arrestees proceed to a search room where

officers      conduct       a     more         thorough    search,      bagging      and

inventorying any personal property. Plaintiffs allege that at

this stage of the process correctional officers conducted strip

searches of the type described by the class certification order.

In   order    to    conduct      the    search,       officers   remove    arrestees’

handcuffs     or    flex-cuffs,        which       generally   remain    off   for   the

remainder of the booking procedure. From the search room, an

                                               4
officer guides the arrestee to an intake window, where an intake

officer inputs toe-tag information into the computer system and

asks medical questions. An officer then escorts the arrestee to

another room to be fingerprinted and photographed. Eventually,

the arrestee is either brought before a commissioner or released

without charge.

     Between       the     various     stages           of    the    booking    process,

arrestees may be held in holding rooms with other arrestees.

They remain in holding rooms while they wait to see a court

commissioner,      which    under     Maryland          law   must    occur    within   24

hours of the arrest. Md. Rule 4-212(f). Officers do not separate

arrestees     by   crime    of     arrest    or        criminal     history.    In    fact,

officers often know only what is on the toe-tag, and even the

name given on the toe-tag (and in the computer system) may be an

alias.   It   is   not     until     after       the    fingerprinting        stage   that

officers have access to the arrestee’s criminal history and any

outstanding warrants. The holding rooms may contain up to 25

arrestees at a time, but over the course of his stay in Central

Booking an arrestee may share a room with many more than 25

others because of the ingress and egress of people in any given

holding room. The four named plaintiffs shared rooms with 55,

36, 35, and 20 different persons, respectively, who had been

arrested for a variety of crimes, including firearm violations,



                                             5
drug    crimes,       assault,      burglary,        automobile         theft,      and    armed

robbery.

       All     told,    Central         Booking     processed       an    average        of   229

arrestees       per     day     during     the       class      period.      Each    arrestee

inevitably interacted with many other arrestees during his stay,

including those charged with both minor and serious offenses.

Roughly three-quarters of class members were not committed to

the housing unit, but in total only 51% of all arrestees were

released either before or after seeing a court commissioner.

Therefore,       plaintiffs         had     “substantial           contact        with     other

detainees, including some who were later admitted to general

population” of the housing unit. Jones, 2013 WL 822372, at *5.

       As the district court noted, contraband poses significant

security risks and dangers inside detention facilities. Weapons

or     other    items     may      be    used       to    attack       officers     or     other

arrestees. Id. at *2. Arrestees may overdose on drugs, or their

intoxication      may     create        additional        burdens      for     officers.       Id.

Arrestees arriving at Central Booking have been found to have

firearms, razor blades, knives, drugs, cigarettes, cell phones,

and other items on their persons. Id.; J.A. at 193, 328, 335,

340-43, 567-68, 601-03, 611, 715-16, 1007-08, 1077-78, 1232-35,

1244-45,       1381-82,       1478-79,     1502-04,         1717,      1750-52.      The      more

thorough       searches       in   the    search         room   have     turned     up    drugs,

cigarettes,       lighters,        money,       cell      phones,      razor    blades,       and

                                                6
knives. Jones, 2013 WL 822372, at *2; J.A. at 193, 335, 340-43,

601-03, 1077, 1478-79, 1502-04, 1750-52. Even so, contraband has

made its way into the holding rooms. According to the testimony

of    correctional     officers,        one       arrestee        was    wounded        by      box

cutters, and another attempted to commit suicide with a razor

blade.   Jones,      2013 WL 822372,       at     *2;    J.A.     at     716,      1007.

Plaintiffs    acknowledge         arrestees        used     drugs       while    in     holding

rooms. Jones, 2013 WL 822372, at *2; J.A. at 1342, 1812-13.

                                            B.

      This   litigation        has     been       ongoing       since    arrestees           filed

their initial complaint in 2005. The Fourth Amended Complaint

consisted    of     twelve   counts        and     sought       certification         of     five

separate class actions. This appeal concerns only Count 1, which

the    district     court    certified            under     Federal       Rule    of       Civil

Procedure 54(b). In 2007, the district court initially denied

defendants’ motions to dismiss, holding that the wardens were

not entitled to qualified immunity because “the right of those

arrested     for     offenses        not    likely         to     involve       weapons         or

contraband     to     be     free      from        strip        searches       without          any

individualized       finding      of   reasonable          suspicion       appears         to    be

clearly established” in the Fourth Circuit. Jones v. Murphy, 470
F. Supp. 2d 537, 547 (D. Md. 2007) (citing Amaechi v. West, 237
F.3d 356, 365 (4th Cir. 2001); Abshire v. Walls, 830 F.2d 1277,

1279-80 (4th Cir. 1987); Logan v. Shealy, 660 F.2d 1007, 1013

                                              7
(4th Cir. 1981)). However, the court reversed course in its 2013

summary judgment opinion, highlighting “the present lack of a

clear test applicable to the specific circumstances of detention

practices at [Central Booking] during the years at issue in this

litigation.”   Jones,   2013 WL 822372,   at   *6.   This    more   recent

decision is the subject of this appeal.

     The   Supreme   Court’s   intervening    decision    in     Florence   v.

Board of Chosen Freeholders of County of Burlington, 132 S. Ct.
1510 (2012), prompted the district court to change direction.

The Supreme Court held that “every detainee who will be admitted

to the general population [of a jail] may be required to undergo

a close visual inspection while undressed.” Id. at 1513. The

district court determined that Florence “overruled some aspects

of Fourth Circuit law” on which the 2007 decision had “relied,”

and “left the contours of any ‘exception’ that would apply to

the plaintiffs in this case unclear and open to debate.” Jones,

2013 WL 822372, at *6.

                                     II.

                                     A.

     Plaintiffs claim that the district court erred in holding

that the wardens were entitled to qualified immunity. Under the

doctrine of qualified immunity, a government official is not

personally liable for damages resulting from his actions if his

“conduct   does   not   violate     clearly   established       statutory   or

                                      8
constitutional rights of which a reasonable person would have

known.”     Harlow     v.     Fitzgerald,        457 U.S. 800,     818    (1982).

Determining whether qualified immunity applies involves a two-

prong inquiry: “whether the facts . . . make out a violation of

a   constitutional     right”     and     “whether     the    right     at   issue    was

‘clearly      established’      at   the       time    of     defendant’s       alleged

misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009).

       The law is clearly established if “‘the contours of a right

are sufficiently clear’ that every ‘reasonable official would

have understood that what he is doing violates that right.’”

Ashcroft    v.   al-Kidd,      131   S.    Ct.    2074,      2083   (2011)     (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)) (alterations

omitted). “[E]xisting precedent must have placed the statutory

or constitutional question beyond debate.” Al-Kidd, 131 S. Ct.

at 2083. The universe of existing precedent is not unlimited.

Courts “‘ordinarily need not look beyond the decisions of the

Supreme Court, this court of appeals, and the highest court of

the state in which the case arose.’” Lefemine v. Wideman, 672
F.3d 292,    298    (4th    Cir.   2012)     (quoting       Edwards    v.    City    of

Goldsboro, 178 F.3d 231, 251 (1999)), vacated on other grounds,

133 S. Ct. 9 (2012).

       Qualified immunity takes cognizance of human imperfections.

“Implicit        in     the      idea       that       officials         have        some

immunity . . . for their acts, is a recognition that they may

                                           9
err” and “that it is better to risk some error and possible

injury      from    such     error    than     not    to    decide         or   act    at    all.”

Scheuer       v.    Rhodes,     416 U.S. 232,        242    (1974),        abrogated      by

Harlow,       457 U.S. 800.      Qualified          immunity         thus      “shield[s]

officials from harassment, distraction, and liability when they

perform       their    duties    reasonably.”          Pearson, 555 U.S.    at     231.

“[I]nsubstantial lawsuits” create “social costs,” among them the

unwarranted inhibition of basic public functions. Harlow, 457
U.S.    at    814.      Such     suits    also       discourage            “capable     citizens

[from] join[ing] the ranks of public servants” and threaten to

undermine          “officers'     discretion          and        expertise.”           Braun     v.

Maynard, 652 F.3d 557, 560 (4th Cir. 2011). Courts thus do not

penalize       officials      for     “‘bad     guesses          in    gray      areas.’”       Id.

(quoting Maciariello            v.    Sumner,        973 F.2d 295,      298   (4th     Cir.

1992)).

       We     review    the     grant     of    summary          judgment        de    novo,     S.

Appalachian Mountain Stewards v. A & G Coal Corp., 758 F.3d 560,

562    (4th    Cir.    2014),     “tak[ing]         care    not       to    define     a    case’s

‘context’ in a manner that imports genuinely disputed factual

propositions,” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). We

may    address      either     prong     of    the    qualified            immunity     analysis

first. Pearson, 555 U.S. at 236. Here the availability of the

qualified immunity defense makes it unnecessary to take up the

merits of plaintiffs’ constitutional challenge.

                                               10
                                             B.

       Defendants contend, and the district court held, Jones v.

Murphy,      2013 WL 822372,    at    *6    (D.     Md.      Mar.     5,    2013),       that

Florence v. Board of Chosen Freeholders of County of Burlington,

132    S.    Ct.    1510    (2012),    demonstrates           that     the       law    was     not

clearly established even though that decision came several years

after the close of the class period.

       The    relevant      question,       however,         is    whether       the    law     was

clearly established as of the time of the search. Reichle v.

Howards, 132 S. Ct. 2088, 2093 (2012) (examining the state of

the law “at the time of [the] arrest”); al-Kidd, 131 S. Ct. at

2083 (determining whether the law was clearly established “at

the time of the challenged conduct”); Wilson v. Layne, 526 U.S.
603, 614 (1999) (“[W]e now must decide whether this right was

clearly established at the time of the search.”); Anderson, 483
U.S.    at     640    (“[I]n     the        light       of        pre-existing          law     the

unlawfulness must be apparent.”); Mitchell v. Forsyth, 472 U.S.
511, 535 (1985) (“The decisive fact is . . . that the question

was open at the time he acted.”).

       This temporal element inheres in qualified immunity because

the inquiry into “clearly established law” is tethered to the

need    for    notice.       Public        officials,         no     less        than    private

citizens, are entitled to know when their actions violate the

law.   Notice       means    prior    notice,       not      notice       after     the       fact.

                                             11
Reichle,     132    S.     Ct.       at    2093      (The   clearly       established       law

requirement allows officers to “anticipate when their conduct

may give rise to liability for damages.” (quoting Anderson, 483
U.S. at 639)); Hope v. Pelzer, 536 U.S. 730, 739 (2002) (The

requirement “‘ensure[s] that before they are subjected to suit,

officers are on notice their conduct is unlawful.’” (quoting

Saucier v. Katz, 533 U.S. 194, 206 (2001)); Braun, 652 F.3d at

561 (“Proper notice to public officials lies at the heart of

qualified immunity.”).

       Decisions     issued           after       the     allegedly       unconstitutional

conduct do not affect whether the law was clearly established at

the time of the conduct unless, of course, the later decision

addresses or otherwise illuminates whether the law was clearly

established at the time of the challenged official action. In

some instances, the law may change for the apparent benefit of

government      officials.           But    though       such    a     change    in   law   may

indicate   that      there       was       no   constitutional          violation      on   the

merits,    it      does    not        affect      whether        the     law    was   clearly

established because the favorable judicial decision could not

have   informed      the       officials’         understanding         of     whether   their

actions were unlawful. Of course the need for prior notice is a

two-way    street.        It    is    just      as      likely   that     a     later-in-time

judicial decision could clearly establish the illegality of the

conduct in question. But later-in-time is not at the time, and

                                                12
prescience is not to be presumed in granting or withholding the

immunity.

     The Supreme Court decided Florence on April 2, 2012. See
132 S. Ct. at 1510. The class period in this case ran from May

12, 2002, until April 30, 2008. Jones, 2013 WL 822372, at *3. As

Florence came     down   almost     four      years   after   the   class      period

closed,    it   does   not    demonstrate      that   the    law   on   jail    strip

searches either was or was not clearly established at the time

these alleged searches were conducted.

                                        III.

     Plaintiffs rely on Logan v. Shealy, 660 F.2d 1007 (4th Cir.

1981), and cite Amaechi v. West, 237 F.3d 356 (4th Cir. 2001),

and Abshire v. Walls, 830 F.2d 1277 (4th Cir. 1987), to assert

that during the class period it was clearly established that

strip searches of the type performed in Central Booking were

unconstitutional. Logan, Amaechi, and Abshire, however, do not

clearly     establish    that     the      wardens’     alleged      conduct        was

unlawful.

     In Logan, this court utilized the balancing test of Bell v.

Wolfish, 441 U.S. 520 (1979), to find that a jail strip search

was unreasonable and thus a violation of the Fourth Amendment.
660 F.2d at 1013. Bell instructs courts to “consider the scope

of   the    particular       intrusion,       the   manner    in    which      it   is

conducted, the justification for initiating it, and the place in

                                         13
which it is conducted.” 441 U.S. at 559. Logan had been arrested

for driving while intoxicated and brought before a magistrate,

who issued an arrest warrant and ordered her released on her own

recognizance after a period of four hours (so she could sober

up) or as soon as someone could pick her up. 660 F.2d at 1009-

10.   A   sheriff’s     deputy,   however,   refused   to    let      her   call   a

friend    until   she   had   been   strip-searched.       Id.   at   1010.   That

search took place in a holding room with a window with the

blinds raised, such that her naked body was “exposed to the

general view of persons known to be in the vicinity.” Id. at

1014.

      The    court    held    that   the    search   was     unconstitutional,

reasoning:

      On the undisputed and stipulated evidence, Logan’s
      strip search bore no such discernible relationship to
      security needs at the Detention Center that, when
      balanced against the ultimate invasion of personal
      rights involved, it could reasonably be thought
      justified. At no time would Logan or similar detainees
      be intermingled with the general jail population; her
      offense, though not a minor traffic offense, was
      nevertheless one not commonly associated by its very
      nature with the possession of weapons or contraband;
      there was no cause in her specific case to believe
      that she might possess either; and when strip-
      searched, she had been at the Detention Center for one
      and one-half hours without even a pat-down search.

Id. at 1013. The court emphasized the lack of privacy in the

location where the search was performed. Id. at 1014.




                                       14
     Logan is a far cry from this case. Unlike in Logan, Central

Booking officers conduct the thorough searches in a dedicated

search   room,     not   a     holding   room    with     a    transparent    window.

Moreover,   defendants         here   have     pointed    to,    and   the   district

court has recognized, Jones v. Murphy, 2013 WL 822372, at *2 (D.

Md. Mar. 5, 2013), significant security justifications for the

searches allegedly conducted. Preventing the smuggling of drugs,

weapons, and other contraband into a detention facility is a

legitimate justification, especially where arrestees such as the

plaintiffs mingle with dozens of other arrestees for up to 24

hours. There was no comparable security justification -- indeed

no credible justification at all -- advanced in Logan’s case.

She was set to leave the jail shortly, and presumably without

interacting       with    other       arrestees.     In       analyzing      qualified

immunity we are required to define the right in question “at a

high level of particularity,” Edwards v. City of Goldsboro, 178
F.3d 231, 251 (1999), and be mindful of the “specific context of

the case,” Saucier v. Katz, 533 U.S. 194, 201 (2001). In the

context of Central Booking, it was not ”sufficiently clear that

every reasonable official would have understood that what he is

doing” failed the Bell test and contravened Logan. Ashcroft v.

al-kidd,    131    S.    Ct.    2074,    2083    (2011)       (citation,     quotation

marks, and alterations omitted).



                                          15
       For similar reasons, neither Amaechi nor Abshire clearly

established           that         the      Central     Booking         searches     were

unconstitutional. In Amaechi, police officers arrested a woman

for a noise violation that occurred two days prior. 237 F.3d at

359. She was wearing only a light dress that was missing buttons

so it could not close below the chest unless she held it shut.

Id. at 359 n.7. The police refused to let her change; when they

handcuffed her, she was left essentially naked. Id. at 359. An

officer then proceeded to physically search her in front of her

home;   he       “squeezed         her   hips,   and   inside     her    opened    dress,

‘swiped’ one ungloved hand, palm up, across her bare vagina, at

which time the tip of his finger slightly penetrated Amaechi’s

genitals,” and then “knead[ed]” her buttocks with his hand. Id.

There       is   no    comparison           between    Central     Booking     and   the

physically and sexually abusive search of Amaechi, which “took

place directly in front of the Amaechis’ townhouse, where the

other police officers, Amaechi’s husband, her five children, and

all of her neighbors had the opportunity to observe.” Id. at

360.

       In    Abshire,        the    strip    search    of   the   male    arrestee    was

performed in a utility room with the door open so that more than

a half dozen police officers, including one woman, viewed it.
830 F.2d at 1279-80. The officers had not even done a pat-down

of Abshire; the strip search appeared to have been conducted in

                                               16
retaliation for Abshire’s repeated request to make a phone call.

Id. The weak justifications for the search did not outweigh the

manner in which the officers conducted the search. Id. at 1280.

And     the     contact    with     large        numbers       of        variously       charged

arrestees that is present in this case was nowhere mentioned in

Abshire.

       We do not require that a prior case be identical to the

case at bar for fair notice to be provided. See Hope v. Pelzer,

536 U.S. 730, 741 (2002). But “‘in the light of pre-existing law

the unlawfulness must be apparent.’” Id. (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). Under the Bell balancing

test,     the     searches     in        Logan,        Amaechi,      and        Abshire       were

unconstitutional because there were no security reasons strong

enough    to     justify     the    intrusive           and   public           nature    of    the

searches. The searches allegedly performed at Central Booking,

however, were conducted in a different and less public setting

than     those    described        by     our        precedents,         and    the     security

justifications       for     the        Central       Booking       searches       were       more

compelling. We do not address the constitutional merits of these

searches. But “[g]iven such an undeveloped state of the law,”

the    immunity    defense    does        not    permit       us    to    tax     correctional

officers with clairvoyance. Wilson v. Layne, 526 U.S. 603, 617

(1999).



                                                17
                               IV.

    The   district   court   ultimately   was   correct   that   the

defendants are entitled to qualified immunity because the law

did not clearly establish at the time that the searches were

conducted that they were unlawful.

                                                           AFFIRMED




                                18
WYNN, Circuit Judge, concurring:

        I concur in the well-reasoned majority opinion.                          I write

separately     to    underscore        the        importance   of    addressing         the

legality of strip searching detainees held outside the general

population in the appropriate case.

     In Florence v. Board of Chosen Freeholders of County of

Burlington, the Supreme Court left open the question of whether

strip searching detainees held outside the general population

would be constitutional.             132 S. Ct. 1510, 1511 (2012) (“[T]he

controversy concerns whether every detainee who will be admitted

to the general population may be required to undergo a close

visual    inspection        while    undressed.”)       (emphasis        added).       The

splintered    Florence       decision       included     two   concurrences        and    a

strongly worded dissent, each of which expressed unease with the

indiscriminate strip searching of detainees held outside of the

general population.          See id., 132 S.Ct. at 1523 (Roberts, C.J.,

concurring); id. at 1524 (Alito, J., concurring); id. at 1525

(Breyer,    J.,     joined    by    Ginsburg,        Sotomayor,     and   Kagan,       JJ.,

dissenting).

     Thus,     in     Florence,       the     Supreme     Court      staked      out     an

important limitation to its holding.                   Florence does not apply to

strip     searches     of     detainees       held     outside      of    the     general

population. It now falls to us to apply the Constitution and

relevant     precedent       to     those    cases      that   Florence         does   not

                                             19
control.    Clearly, as this Court holds today, our ruling in

Logan v. Shealy does not put officers on reasonable notice as to

the limits the Constitution places on strip searches under the

circumstances    of    this   case.      660 F.2d 1007,   1013   (4th   Cir.

1981).

      This Circuit has held that it is appropriate to address the

constitutional merits in a qualified immunity case where doing

so would “clarify and elaborate upon our prior jurisprudence in

important and necessary ways.”               See Doe ex rel. Johnson v. S.

Carolina Dep't of Soc. Servs., 597 F.3d 163, 169 (4th Cir. 2010)

(citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).                      There

can be no question that our jurisprudence in this area needs

clarification and elaboration.

      Unfortunately, by not reaching the constitutional merits in

this matter, we leave corrections officers adrift in uncharted

waters.    Nonetheless, because the trial court confined itself to

the   “clearly   established”         prong    of   the   qualified    immunity

analysis   and   did    not   reach     the    constitutional     merits,     and

because the parties focused on the “clearly established” prong

on appeal, I join with the majority opinion in delaying our




                                        20
consideration of this important constitutional issue for another

day. *




         *
       In fact, pending before this same panel is Cantley v. West
Virginia Regional Jail, No. 13-7655, in which the district court
held that the strip search of a detainee held outside the
general jail population was constitutional.



                               21